

114 S1017 IS: To amend the Federal Power Act to improve the siting of interstate electric transmission facilities, and for other purposes.
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1017IN THE SENATE OF THE UNITED STATESApril 21, 2015Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Federal Power Act to improve the siting of interstate electric transmission
			 facilities, and for other purposes.
	
 1.Siting of interstate electric transmission facilitiesSection 216 of the Federal Power Act (16 U.S.C. 824p) is amended to read as follows:
			
				216.Siting of
				interstate electric transmission facilities
 (a)PolicyIt is the policy of the United States that the national interstate transmission system should be guided by the goal of maximizing the net benefits of the electricity system, taking into consideration—
 (1)support for the development of new, cleaner power generation capacity, including renewable energy generation located distant from load centers;
 (2)opportunities for reduced emissions from regional power production; (3)transmission needs driven by public policy requirements established by State or Federal laws (including regulations);
 (4)cost savings resulting from— (A)reduced transmission congestion;
 (B)enhanced opportunities for intraregional and interregional electricity trades; (C)reduced line losses;
 (D)generation resource-sharing; and (E)enhanced fuel diversity;
 (5)reliability benefits, including satisfying reliability standards and guidelines for resource adequacy and system security;
 (6)diversification of risk relating to events affecting fuel supply or generating resources in a particular region;
 (7)the enhancement of competition in electricity markets and mitigation of market power; (8)the ability to collocate facilities on existing rights-of-way;
 (9)competing land use priorities, including land protected under Federal or State law; (10)the requirements of section 217(b)(4); and
 (11)the contribution of demand side management (including energy efficiency and demand response), energy storage, distributed generation resources, and smart grid investments.
 (b)DefinitionsIn this section: (1)High-priority regional transmission projectThe term high-priority regional transmission project means an overhead, submarine, or underground transmission facility, including conductors or cables, towers, manhole duct systems, reactors, capacitors, circuit breakers, static VAR compensators, static synchronous compensators, power converters, transformers, synchronous condensers, braking resistors, and any ancillary facilities and equipment necessary for the proper operation of the facility, that is selected in a regional transmission plan for the purposes of cost allocation under Order Number 1000 of the Commission (or any successor order), including an interregional project selected under that plan.
 (2)Indian landThe term Indian land means land— (A)the title to which is held by the United States in trust for an Indian tribe or individual Indian; or
 (B)that is held by an Indian tribe or individual Indian subject to a restriction by the United States against alienation or encumbrance.
 (3)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, or other organized group or community, including any Alaska Native village or regional or village corporation (as defined in or established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), which is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians.
						(c)Siting
 (1)PurposesThe purpose of this subsection is to ensure that high-priority regional transmission projects are in the public interest and advance the policy established under subsection (a).
						(2)State review of project siting
 (A)In generalNo developer of a high-priority regional transmission project may seek a certificate for construction under subsection (d) unless the developer first seeks authorization to construct the high-priority regional transmission project under applicable State law concerning authorization and routing of transmission facilities.
 (B)Federal authorityThe Commission may authorize, in accordance with subsection (d), construction of a high-priority regional transmission project that the Commission finds to be required by the present or future public convenience and necessity and in accordance with this section if—
 (i)a State— (I)fails to approve construction and authorize routing of a high-priority regional transmission project not later than 1 year after the date the applicant submits a completed application for authorization to the State;
 (II)rejects or denies the application for a high-priority regional transmission project; (III)authorizes the high-priority regional transmission project subject to conditions that unreasonably interfere with the development of a high-priority regional transmission project contrary to the purposes of this section; or
 (IV)does not have authority to approve the siting of the high-priority regional transmission project; or
 (ii)the developer seeking a certificate for construction under subsection (d) does not qualify to apply for State authorization to construct a high-priority regional transmission project because the developer does not serve end-users in the State.
								(d)Construction
						(1)Application for certificate
 (A)In generalAn applicant for a high-priority regional transmission project may apply to the Commission for a certificate of public convenience and necessity with respect to construction of the high-priority regional transmission project only under a circumstance described in subsection (c)(2)(B).
 (B)FormThe application for a certificate shall be made in writing in such form and containing such information as the Commission may by regulation require.
 (C)HearingOn receipt of an application under this paragraph, the Commission— (i)shall provide public notice and opportunity for hearing; and
 (ii)may approve (with or without conditions) or disapprove the application, in accordance with paragraph (2).
								(D)Administration
 (i)In generalThe Commission shall act as the lead agency for purposes of coordinating all applicable Federal authorizations and related environmental reviews for a high-priority regional transmission project under this section.
 (ii)CoordinationTo the maximum extent practicable, the Commission shall— (I)coordinate the Federal authorization and related environmental review process with any Indian tribe, multistate entity, or State agency responsible for conducting any separate permitting or environmental review of a high-priority regional transmission project; and
 (II)ensure timely and efficient review and permit decisions. (iii)TimelineThe Commission, in consultation with the applicable agencies described in clause (ii)(I) and consistent with applicable law, shall establish a coordinated project plan with milestones for all Federal authorizations described in clause (i).
								(2)Grant of certificate
 (A)In generalA certificate shall be issued to a qualified applicant for a certificate authorizing the whole or partial operation, construction, acquisition, or modification covered by the application, if the Commission determines that the proposed operation, construction, acquisition, or modification, to the extent authorized by the certificate, is required by the present or future public convenience and necessity.
 (B)Terms and conditionsThe Commission shall have the power to attach to the issuance of a certificate under this paragraph and to the exercise of the rights granted under the certificate such reasonable terms and conditions as the public convenience and necessity may require.
 (C)Record of State proceedingAny party, including the State, to a State proceeding in which an application for a high-priority regional transmission project was rejected or denied may file with the Commission for its consideration any portion of the record of the State proceeding.
 (D)Public convenience and necessityIn making a determination with respect to public convenience and necessity, the Commission shall consider whether the facilities covered by an application are included in an Interconnection-wide transmission grid plan for a high-priority regional transmission project.
 (3)Right of eminent domainIf any holder of a certificate issued under paragraph (2) cannot acquire by contract, or is unable to agree with the owner of property on the compensation to be paid for, the necessary right-of-way to construct, operate, and maintain the high-priority regional transmission project to which the certificate relates, and the necessary land or other property necessary to the proper operation of the high-priority regional transmission project, the holder may acquire the right-of-way by the exercise of the right of eminent domain in—
 (A)the United States district court for the district in which the property is located; or (B)a State court.
 (4)Federal, State and tribal recommendationsIn granting a certificate under paragraph (2), the Commission shall— (A)seek from Federal resource agencies, State regulatory agencies, and affected Indian tribes recommended mitigation measures, based on habitat protection, environmental considerations, or cultural site protection; and
 (B)(i)incorporate those identified mitigation measures as conditions to the certificate; or (ii)if the Commission determines that a recommended mitigation measure is inconsistent with the purposes of this section or with other applicable provisions of law, is infeasible or not cost-effective, or for any other reason—
 (I)consult with the Federal resource agency, State regulatory agency, and affected Indian tribe to seek to resolve the issue;
 (II)incorporate as conditions to the certificate such recommended mitigation measures as are determined to be appropriate by the Commission, based on those consultations and the record before the Commission; and
 (III)if, after consultation, the Commission does not adopt in whole or in part a recommendation of an agency or affected Indian tribe, publish a statement of a finding that the adoption of the recommendation is infeasible, not cost-effective, or otherwise inconsistent with this section or other applicable provisions of law.
 (5)State or local authorizationsAn applicant receiving a certificate under this subsection with respect to construction or modification of a high-priority regional transmission project in a State shall not be required to obtain a separate siting authorization from the State or any local authority within the State.
 (6)Rights-of-way over Indian landNotwithstanding paragraph (3), in the case of siting, construction, operation, and maintenance of a transmission facility to be located on or over Indian land, a certificate holder under this section shall comply with the requirements of Federal law for obtaining rights-of-way on or over Indian land.
						(e)Relationship to other laws
 (1)In generalExcept as specifically provided in this section, nothing in this section affects any requirement of an environmental or historic preservation law of the United States, including—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Wilderness Act (16 U.S.C. 1131 et seq.); or
 (C)the National Historic Preservation Act (16 U.S.C. 470 et seq.). (2)State lawNothing in this section precludes any person from constructing or modifying any transmission facility in accordance with State law.
						(f)Applicability
 (1)Project developersNothing in this section precludes the development, subject to applicable regulatory requirements, of transmission projects that are not selected in a regional transmission plan.
 (2)ExclusionsThis section does not apply in the State of Alaska or Hawaii or to the Electric Reliability Council of Texas..